Citation Nr: 0203324	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  96-17 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for an adult adjustment 
disorder, to include anxiety and depression.

4.  Entitlement to service connection for joint pain of the 
elbows, shoulders, and knees, due to an undiagnosed illness.  

5.  Entitlement to service connection for fatigue, mood 
swings, irritability, sadness, excessive worry, depression 
and a sleep disorder, due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
August 1969 and from September 1990 to April 1991.

The current appeal arose from an August 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  The RO denied entitlement to 
service connection for lack of energy, joint pain, mood 
swings, depression, and a sleep disorder as due to an 
undiagnosed illness, and for high blood pressure and hearing 
loss.  Jurisdiction of the claims was thereafter transferred 
to the Montgomery, Alabama, RO

The veteran presented oral testimony before a RO Hearing 
Officer in October 1996, a transcript of which has been 
associated with the claims file.

In February 1997 the RO affirmed the determinations 
previously entered, and in July 1997 also denied entitlement 
to service connection for loss of concentration and fatigue 
as due to an undiagnosed illness, and for erectile 
dysfunction and a neck injury.  

In September 1998 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for clarification of the 
veteran's representation, and to accord him a hearing before 
a travel Member of the Board.

The veteran and his wife provided oral testimony before a 
Member of the Board at the RO in June 1999, a transcript of 
which has been associated with the claims file.

In October 1999 the Board determined that the claims of 
entitlement to service connection for fatigue, joint pain, 
mood swings, depression, and a sleep disorder, all claimed as 
due to an undiagnosed illness, were well grounded; deferred 
adjudication of the claims of entitlement to service 
connection for hypertension and hearing loss; and remanded 
all claims to the RO for further development and adjudicative 
actions.

In September 2000 the RO essentially affirmed the 
determinations previously entered.

The veteran and his wife provided oral testimony before the 
undersigned Member of the Board at the RO in August 2001, a 
transcript of which has been associated with the claims file.

The case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Hypertension was not shown in active service, or for some 
years thereafter, nor disabling to a compensable degree 
during the first post service year for either period of 
active service.

2.  There is no probative competent medical evidence of 
record relating post service diagnosed hypertension to the 
veteran's period of active service.

3.  A preexisting bilateral hearing loss increased in 
severity during service.

4.  Competent medical evidence of record links the post 
service diagnosed adult adjustment disorder with anxiety and 
depression with symptomatic manifestations including fatigue, 
mood swings, irritability, sadness, excessive worry, and 
sleep disorder to the veteran's period of active service.  

5.  Fatigue, mood swings, irritability, sadness, excessive 
worry, depression and a sleep disorder, on the basis of 
competent medical evidence of record, are considered 
manifestations of service-connected diagnosed adult 
adjustment disorder with anxiety and depression.

6.  The probative competent medical evidence of record shows 
joint pain of the elbows, shoulders, and knees has been 
diagnosed as reflective of Persian Gulf War syndrome; such 
symptomatology is disabling to a compensable degree.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  With reasonable doubt resolved in favor of the veteran, a 
bilateral hearing loss was aggravated in service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 1991); 38 C.F.R. 
§ 3.102, 3.306 (2001). 

3.  An adjustment disorder with anxiety and depression to 
include symptomatic manifestations of fatigue, mood swings, 
irritability, sadness, excessive worry, and a sleep disorder 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(d) 
(2001). 

4.  Service connection for fatigue, mood swings, 
irritability, sadness, excessive worry, depression and a 
sleep disorder recurrent claimed as due to undiagnosed 
illness, is not warranted.  38 U.S.C.A. § 1117 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.317 (2001).

5.  Joint pain of the elbows, shoulders, and knees due to an 
undiagnosed illness was incurred during PGW service.  38 
U.S.C.A. § 1117 (West 1991 & Supp. 2001); 38 C.F.R. § 3.317 
(2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100 et 
seq. (West Supp. 2001).  The law and regulations eliminate 
the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.156, 
3.159).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussion in the rating decision, the 
SOC, and the SSOCs informed the appellant of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Furthermore, the veteran has been 
afforded VA examinations and has also appeared at personal 
hearings before several of the undersigned Board Members.  As 
such, VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


Factual Background

Hypertension

A review of the record demonstrates that at the time of the 
veteran's March 1991 outprocessing examination, a blood 
pressure reading of 120/80 was recorded.  Normal findings 
were also reported for the veteran's heart.  

On his March 1991 outprocessing report of medical history, he 
checked the "no" boxes when asked if he had or had had high 
or low blood pressure, heart trouble, or palpitation or 
pounding heart.  

In November 1998, the veteran requested service connection 
for illnesses related to Desert Storm.  

Reserve treatment records obtained in conjunction with the 
veteran's request demonstrate that at the time of an April 
1993 periodic examination, his blood pressure was 144/94.  A 
diagnosis of hypertension was rendered at that time.  

Private treatment records obtained in conjunction with the 
veteran's claim demonstrate that he had a blood pressure 
reading of 136/90 at the time of a November 1992 visit at the 
Goodyear Medical Center.  In an August 1993 note from 
Goodyear, it was indicated that he had been seen at VA one 
week earlier for elevated blood pressure.  Blood pressure was 
found to be 130/76.  In an August 19, 1993, treatment record, 
it was indicated that he had had a blood pressure reading of 
136/108 at the time of a May 1993 visit to his cardiologist's 
office.  

Outpatient treatment records obtained from the veteran's 
private physician, WH (initials), MD, demonstrate that at the 
time of a May 1993 visit, he was found to have blood pressure 
readings of 138/108 and 142/110.  

Prior to the performance of a stress test, he had a blood 
pressure reading of 124/90.  During the course of the stress 
test, he had blood pressure readings of 160/100 at stage one, 
164/98 at stage 2, 172/90 at stage 3, and 156/76 at stage 4.  

At the time of a July 1993 Persian Gulf registry examination 
the veteran's blood pressure was found to be 138/96.  

At the time of a June 1994 VA examination, the veteran 
reported that he had been admitted to the hospital while in 
the Gulf due to chest discomfort.  

Blood pressure readings of 136/90 and 148/90 were recorded at 
the time of the examination.  A diagnosis of hypertension, 
borderline, diastolic, was rendered.  

On an additional VA examination the veteran reported that he 
had had some difficulty leveling his blood pressure since 
retiring one and one-half years earlier.  He indicated that 
he had not been on any medication.  A blood pressure reading 
of 136/94  was recorded.  Cardiac examination revealed a 
regular rate and rhythm without gallop, murmur, or rub.  A 
diagnosis of hypertension, borderline diastolic, was 
rendered.  

In a January 1996 letter the veteran's superior officer 
during Desert Storm indicated that he was admitted to a 
medical aid station for chest pain in January 1991.  He was 
initially diagnosed as having heart problems.  Later that 
day, he was evacuated to the Army Field Hospital in Dhahran 
and was diagnosed with an upper respiratory infection.  He 
was given three days bed rest in addition to medication and 
returned to duty.  He noted that no medical treatment records 
were received for posting in the veteran's file.  

At the time of an October 1996 RO hearing, the veteran 
indicated that he remembered being seen for heart problems 
while in Saudi Arabia.  He noted that they initially thought 
he had had a heart attack, but he was later found to have had 
an infection in his chest.  He testified that high blood 
pressure readings were recorded at the Goodyear Clinic 
subsequent to service.  

He noted that he was given some type of medication by a heart 
doctor.  He stated that he was not currently on medication.  
He reported that he had his blood pressure checked once a 
week and that it was on the normal-high side.  

At the June 1999 Board hearing the veteran testified that he 
was never treated or diagnosed with hypertension prior to 
going to Southwest Asia.  He indicated that he had had 
elevated blood pressure readings the past two years.  



Treatment records brought by the veteran to the hearing 
demonstrate borderline hypertension readings beginning in 
1997.  

In October 1999 the Board remanded this matter for additional 
development to include a VA examination.  

In November 1999 the veteran was afforded a VA examination.  
Hypertensive vascular disease was diagnosed.  


Hearing Loss

A review of the available service medical records 
demonstrates that the back half of a June 1989 periodic 
reserve service examination, which would provide evidence as 
to the veteran's hearing loss prior to his entrance into 
service, is not available for review despite numerous 
attempts to obtain this record.  

As at least some of the veteran's medical records are lost, 
collateral records assume an even greater importance than 
might otherwise be the case were the service medical records 
available.  Moreover, since some medical records might be 
missing, the Board's obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened.  O'Hare v. Derwinski, 2 Vet. App. 
365, 367 (1991).

On the June 1989 examination report, the veteran was noted to 
have a number 2 profile for his hearing.  At the time of his 
March 1991 outprocessing examination, the veteran was found 
to have decibel level readings of 10, 15, 60, 65, 65, and 60, 
in the right ear, and 10, 15, 99+, 70, 70, and 75, in the 
left ear, at 500, 1000, 2000, 3000, 4000, and 6000 Hertz.  





At the time of the veteran's April 1993 reserve physical 
examination, decibel level readings of 10, 0, 65, 65, 65, and 
80, in the right ear, and 5, 5, 70, 65, 70, and 80, in the 
left ear, were reported at the 500, 1000, 2000, 3000, 4000, 
and 6000 Hertz levels.  The veteran was noted to have high 
tone deafness.  

At the time of his July 1993 Persian Gulf War Registry 
examination, the veteran was noted to have a high frequency 
hearing loss.  

At the time of his June 1994 VA audiological evaluation, the 
veteran reported that he had decreased hearing during his 
tour of duty in Operation Desert Storm.  He noted that he had 
been exposed to noise periodically as a reservist in the 
National Guard for the past twenty five years.  He was also 
exposed to noise during Desert Storm such as SCUD missiles 
and loud diesel engines.  

Decibel level readings of 5, 10, 65, 60, and 65, in the right 
ear, and 5, 20, 65, 70, and 70, in the left ear, were 
reported at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech 
recognition testing was 72 percent in the right ear and 64 
percent in the left ear.  The examiner indicated that the 
results suggested a moderately severe high frequency 
sensorineural hearing loss, bilaterally.  

At the time of his October 1996 hearing, the veteran 
testified that he first noticed his hearing loss in Saudi 
Arabia when he could not hear the phones ring.  

At his October 1999 hearing, the veteran testified that he 
could not hear a phone ringing when he was stationed in Saudi 
Arabia and that he was exposed to the noise of SCUD missiles.  

At his August 2001 hearing, the veteran testified that he had 
been told that he had a 70 percent hearing loss upon his 
return from the Gulf War.  He noted that his wife had told 
him that his hearing had gotten worse.  


Adult Adjustment Disorder

A review of the record discloses that at the time of the 
veteran's March 1991 outprocessing examination, normal 
psychiatric findings were reported.  

Outpatient treatment records obtained from the Goodyear 
Family Medical Center show that the veteran reported having 
problems at home at the time of an August 1993 visit.  The 
examiner indicated that the veteran possibly had after Saudi 
depression.  

At the time of a July 1994 VA examination, the veteran 
reported that his duties in Saudi Arabia were checking 
nuclear fallout areas after SCUD bombings.  While in Saudi 
Arabia, he did not have any emotional problems.  He was not 
scared and did not have any bad dreams.  He had no fear, but 
after returning, he lost his sexual desire and felt tired all 
the time.  He stated that he was not the same as before he 
went to war.  He felt down and occasionally had suicidal 
thoughts, but pushed them away.  He indicated that he would 
never harm himself.  He complained of poor memory and 
concentration.  

Mental status examination revealed that the veteran was well 
built and well nourished.  He was properly dressed, was in a 
fairly good mood, and had good eye contact.  He was 
appropriate and logical.  There was no thought disorder.  He 
denied hallucinations and no delusions could be elicited.  He 
complained of memory difficulty, but remembered significant 
dates.  He had average intelligence and was aware of current 
events.  His insight and judgment were intact.  Diagnoses of 
possible environmental containment exposure and rule out 
dysthymia late onset, were rendered.  

In an October 1996 statement, MC (initials), a friend of the 
veteran, indicated that he had changed physically and 
mentally since returning from Saudi Arabia.  

At the time of his October 1996 hearing, the veteran 
testified that his mood swings first became apparent 
approximately three to four months after returning home.  He 
testified that he was jittery the whole time he was in Saudi 
Arabia.  He noted that the SCUDS were the only combat danger 
that he faced.  He indicated that he had been put on Prozac 
and Benadryl to deal with his nervousness and sleep problems.  
He stated that he was prescribed these medications when seen 
at the Goodyear Clinic.  

At the time of his June 1999 hearing, the veteran testified 
that he had difficulty falling and staying asleep.  His wife 
indicated that he was always nervous.  

In October 1999, the Board remanded this matter for further 
development, to include a VA psychiatric examination.  The 
examiner was requested to provide a full multiaxial diagnosis 
pursuant to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV) of the American 
Psychiatric Association.  If the veteran were found to have a 
mental disorder, the examiner was requested to specifically 
state whether or not any of the following symptoms were 
present, and if so, whether the symptom was the result of any 
mental disorder:  1) fatigue, 2) joint pain, 3) mood swings, 
4) depression, and 5) a sleep disorder.

In November 1999, the veteran was afforded a VA psychiatric 
examination.  The veteran reported that he would become 
depressed at times.  He indicated that he thought about 
things that depressed him all the time.  He stated that he 
had been treated with Prozac and other medications.  He 
reported that the depression would last a day or two.  He 
indicated that he thought about his family, finances, and 
problems in life.  He stated that he had difficulty falling 
and staying asleep.  He noted that this made him tired the 
next day.  

He further indicated that joint pain and the urge to urinate 
also kept him awake.  He described his energy level as poor.  
He noted that he had missed a good bit of time from work 
since returning from the Gulf War.  He lacked interest in the 
things that he once enjoyed.  


The veteran stated that he was not currently being treated 
for depression.  He noted that his mental problems had 
interfered with his ability to perform sexually.  He stated 
that he was not quick tempered, and that he did not have 
thoughts of suicide.  He indicated that he had difficulty 
concentrating, was absent-minded, and tended to misplace 
things around the house.  He noted that he forgot "just 
about everything".  

Mental status examination revealed that the veteran was 
appropriately dressed for age and climate.  His attitude was 
pleasant and cooperative.  He was able to interact and relate 
to the examiner appropriately.  Speech was spontaneous with a 
normal rate and rhythm.  Associations were tightly linked and 
thinking was goal directed.  

Thought content failed to reveal any suicidal thoughts, 
hallucinatory experiences, or delusional thinking.  He was 
able to express thoughts and feelings appropriately.  He was 
able to set priorities and make appropriate decisions to 
common problems of daily living.  He seemed capable of 
managing his financial affairs without any assistance.  

The examiner rendered a diagnosis of an adjustment disorder 
with anxiety and depression.  He noted that sleep disturbance 
can be related to the adjustment disorder with the anxiety 
and depression.  He further stated that physical pain and 
urinary problems could contribute to the sleep disturbance.  
He observed that the sleep disturbance began in the Persian 
Gulf and continued to the present.  He further indicated that 
fatigue, mood swings, irritability, sadness, excessive worry, 
depression, and sleep disorder, could be attributed to adult 
adjustment disorder with anxiety and depression.  

At his August 2001 hearing, the veteran testified that he was 
becoming more depressed lately.  He also testified that he 
was depressed abut not being able to have an erection since 
his return from Saudi Arabia.  


Joint Pain, Fatigue, Mood Swings, 
Depression, Sleep Disorder, Due to 
Undiagnosed Illness

On his March 1991 outprocessing report of medical history, 
the veteran checked the "no" boxes when asked if he had or 
had had depression or excessive worry, loss of memory, or 
nervous trouble of any sort.  He also checked the "no" box 
when asked as to whether he had or whether he had ever had 
swollen or painful joints.  

At the time of a June 1994 VA examination, the veteran 
reported having a history of decreased energy and activity.  
He also noted having a history of some joint arthralgias, 
particularly in the shoulders and occasionally in the knees.  
He further  reported some mood swings and severe depression.  

Neurological examination revealed sensory and motor were 
grossly intact.  The veteran could move all four extremities.  
He complained of shoulder discomfort.  X-rays of the left 
shoulder revealed mild degenerative changes in the 
acromioclavicular joint.  X-rays of the cervical spine 
revealed no abnormality.  Diagnoses of fatigue, unclear 
etiology; arthralgias diffuse, particularly of shoulders, 
with a history of cervical disk with radiculopathy in the 
left shoulder; and depression with mood disturbance were 
rendered.  

At an additional June 1994 VA examination, the veteran 
reported having decreased energy, fatigability, severe mood 
swings and depression.  Physical examination revealed that he 
had full range of extremity motion.  Diagnoses of decreased 
energy along with mood swings and depression were rendered.  

Outpatient treatment records received in March 1995 from the 
veteran's private physician, JW (initials), MD, show that he 
was seen in July 1991 with intermittent neck pain off and on 
for many years.  He also occasionally had severe pain in his 
left arm.  Dr. JW noted that he was recently back from Saudi 
Arabia.  He found no particular motor reflex or sensory 
deficit in the upper extremities.  Dr. JW further observed a 
negative Spurling's sign.  He could produce some of the pain 
over the spinous process at C6-7.  


A July 1991 outpatient treatment record indicated that a 
magnetic resonance imaging (MRI) suggested a cervical spur at 
C6-7 primarily to the left.  In March 1994, the veteran was 
seen with a severe flare-up of neck pain into the left 
shoulder. 

At the time of his October 1996 hearing the veteran indicated 
that he had pain in his legs and in his neck.  He stated that 
these areas would get puffy at times.  He testified that he 
did not have evidence of arthritis.  

In an October 1996 statement, MC (initials), a friend of the 
veteran, indicated that he was in good health when sent to 
Saudi Arabia.  He noted that he now constantly complained of 
aching joints and muscles.  He also indicated that he 
appeared to have something wrong with his memory.  He further 
stated that he reported that he was tired all the time.  

In an October 1996 statement, TC (initials), another friend, 
indicated that the veteran looked and acted as if he were 
tired all the time.  

At his June 1999 hearing, the veteran reported that although 
he had neck pain prior to going to Saudi Arabia, beginning in 
1987, his neck pain was worse since his return.  He also 
reported that he had problems sleeping at night because of 
the pain.  

In its October 1999 remand, the Board requested that the 
veteran be afforded a general medical examination for his 
claimed disability as a result of an undiagnosed illness, 
manifested by claimed symptoms of fatigue, joint pain, mood 
swings, depression, and a sleep disorder.  

The examiner was requested to address each of the veteran's 
alleged signs or symptoms individually, providing an opinion 
as to whether or not there were any clinical, objective 
indications of these symptoms.  




If such objective evidence were present, the examiner was to 
provide a description of the evidence or indications.  
Furthermore, for each and every symptom alleged by the 
veteran, (fatigue, joint pain, mood swings, depression, and a 
sleep disorder), the examiner was to provide an opinion as to 
whether the symptom was attributable to a "known" clinical 
diagnosis, in light of the medical history and examination 
findings.  

If so, the examiner was to identify the diagnosed disorder, 
explain the basis for the diagnosis, and render an opinion as 
to the etiological basis of the diagnosed disorder and its 
date of onset. 

In November 1999, the veteran was afforded a VA general 
medical examination.  He was noted to attribute and/or 
associate his current medical problems with his military 
service in the Persian Gulf because his symptoms began after 
he returned.  He stated that he had anthrax injections and 
took PB pills.  He also noted that a SCUD missile exploded 
about a mile away from his military post.  

The veteran reported the following symptoms: almost daily 
diarrhea and/or loose stools two to three times daily 
associated with cramps and occurring post prandial; dull 
frontal headaches; chest "congestion" with coughing of 
clear sputum; pain in both knees relieved by walking; 
drooling of saliva; arthralgias of the shoulders, and elbows 
and hands going to sleep frequently; insomnia; and anxiety.  
He also admitted to frequently thinking of the events that 
happened in the Gulf War.  He further noted a "dull vision" 
when his daily frontal headaches were particularly 
bothersome.  

Physical examination revealed the veteran to be right-handed 
with a valgus deformity of the feet when he walked.  The 
amount of saliva appeared normal.  The right shoulder was 
swollen with decreased range of motion and tenderness.  The 
Romberg test was borderline normal.  Deep tendon reflexes in 
the upper and lower extremities were hyperactive and 
symmetrical.  

Diagnoses of Persian Gulf War syndrome, hypertensive vascular 
disease, cardiac dysrhythmia, and chronic anxiety and fatigue 
disorder, possible depression, were rendered.  The examiner 
noted that the combination of arthralgia, dermatitis, 
headache, insomnia, diarrhea, anxiety and fatigue, would be 
consistent with Persian Gulf War syndrome.  

However, following a more thorough psychiatric examination, 
the VA examiner indicated that fatigue, mood swings, 
irritability, sadness, excessive worry, depression and a 
sleep disorder could be attributed to adult adjustment 
disorder with anxiety and depression.  In accordance with 
this decision, service connection is currently in effect for 
an adult adjustment disorder with anxiety and depression with 
multiple symptomatic manifestations noted above.  

At the time of his August 2001 hearing, the veteran testified 
that he had problems with basically all of his joints.  He 
noted that he took Advil to relieve the pain.  


Criteria

General Service Connection

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (2001).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. §§ 3.304, 3.306(b) (2001).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

If not shown during service, service connection may be 
granted for cardiovascular-renal disease, to include 
hypertension, and sensorineural hearing loss if shown 
disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).


Persian Gulf War Service

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 66 
Fed. Reg. 56,614-56,615 (Nov. 9, 2001).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  
38 C.F.R. § 3.317(b).
Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not a justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  

The reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. §§ 3.102, 4.3 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) 
(West Supp. 2001).


Analysis

Hypertension

The Court has held that in order for hypertension to be shown 
as a current disability, it must be present to the minimum 
compensable degree under the rating schedule.  Cox v. Brown, 
5 Vet. App. 95, 99 (1993); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  

Under the rating schedule prior to January 12, 1998, the 
minimum compensable level of hypertension was shown where the 
disability was manifested by diastolic blood pressure 
readings predominantly 100 or more.  

A 10 percent evaluation was also provided where continuous 
medication was shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).  

Under the new rating criteria, the minimum compensable level 
of hypertension exists where the disability is manifested by 
diastolic readings predominantly 100 or more, or systolic 
readings predominantly 160 or more, or there is a history of 
diastolic readings of 100 or more and continuous medication 
is necessary for control of the hypertension.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2001).

The Board is of the opinion that service connection is not 
warranted for hypertension.  The veteran's service medical 
records are void of any complaints or findings of 
hypertension.  On the veteran's March 1991 outprocessing  
examination, normal findings were reported for the heart and 
the veteran's blood pressure was found to be 120/80.  
Moreover, at the time of a November 1992 outpatient visit to 
the Goodyear Clinic, the veteran was found to have a blood 
pressure reading of 136/90.  

The first objective medical finding of hypertension is not 
until April 1993, when the veteran was diagnosed as having 
hypertension at the time of an April 1993 physical.  
Subsequent treatment records have demonstrated the presence 
of hypertension. 

While the Board is sympathetic to the veteran's belief that 
his hypertension started in service or within the one year 
following service, he is not qualified to render such a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran's post service reported hypertension is 
related to his service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection for 
hypertension.  

In this regard, although the veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim of entitlement to service connection for 
hypertension.  Gilbert, supra.


Hearing Loss

While it can not be stated that the evidence is 
overwhelmingly in support of the veteran's claim, it is at 
least in equipoise as to whether his current hearing loss was 
aggravated by his service in the Gulf War.  The veteran's 
June 1989 audiological evaluation results are not available 
through no fault of the veteran.  The March 1991 examination 
results demonstrate a profound hearing loss.  The veteran has 
testified that his hearing loss became worse during service, 
to the point that he could not hear the phone ring.  The 
Board has no reason to doubt the testimony of the veteran.  
Moreover, the Board finds it credible that the veteran was 
exposed to SCUD missile noise.  For a veteran to prevail in 
his claim it must only be demonstrated that there is an 
approximate balance of positive and negative evidence.  In 
other words, the preponderance of the evidence must be 
against the claim for benefits to be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, at 54 (1990).  In this case, it 
cannot be stated that the preponderance of the evidence is 
against the claim of service connection for bilateral hearing 
loss.  Therefore, service connection for bilateral hearing 
loss is warranted. 


Adult Adjustment Disorder

The Board is of the opinion that service connection is 
warranted for an adult adjustment disorder, with anxiety and 
depression.  

At the time of the veteran's July 1994 VA examination, the 
examiner diagnosed the veteran as having possible 
environmental containment exposure and rule out dysthymia 
late onset.  In its October 1999 remand, the Board 
specifically requested that the examiner provide a full 
multiaxial diagnosis pursuant to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV) of the American Psychiatric Association.  

The examiner was also requested to specifically state whether 
fatigue, joint pain, mood swings, depression, and a sleep 
disorder were present.  The examiner rendered a diagnosis of 
an adjustment disorder with anxiety and depression.  He 
specifically noted that sleep disturbance was related to the 
adjustment disorder with the anxiety and depression, and that 
the sleep disturbance had begun in the Persian Gulf and 
continued to the present. 

The Board reiterates the requirements for a grant of service 
connection.  There must be medical evidence of a current 
disability.  There must be medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury.  There must be medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.

The veteran has been diagnosed with an adult adjustment 
disorder with anxiety and depression to include multiple 
symptomatic manifestations.  He has, in his capacity as a 
layman, recounted his in-service symptomatology.  A competent 
medical professional has linked the post service diagnosed 
psychiatric disability to active service.

For the foregoing reasons, the Board finds that the veteran's 
adult adjustment disorder with anxiety and depression with 
multiple symptomatic manifestations cannot be dissociated 
from his service.  The evidentiary record supports a grant of 
service connection for an adult adjustment disorder with 
anxiety and depression with multiple symptomatic 
manifestations.  



Joint Pain, Fatigue, Mood Swings, 
Depression, Sleep Disorder, Due to 
Undiagnosed Illness

The Board finds that service connection is warranted for 
joint pains as a result of an undiagnosed illness.  The 
veteran has continually reported having aches and pain in his 
joints since his return from service.  

Moreover, the November 1999 VA examiner specifically related 
the veteran's arthralgias to his Gulf War service.  As such, 
service connection is warranted for arthralgia due to an 
undiagnosed illness.  

The examiner's notation of "Gulf War Syndrome" does not 
constitute a "known clinical diagnosis" within the meaning of 
38 C.F.R. § 3.317.  See 60 Fed. Reg. 6660, 6662 (1995).  

However, in the context of this case, the Board finds that 
such a diagnosis does constitute an opinion as to the source 
or cause of the veteran's arthralgias.

"Arthralgia" is defined as pain in a joint.  Dorland's 
Illustrated Medical Dictionary at 140 (28th ed., 1994); 
Mykles v. Brown, 7 Vet. App. 372, 373 (1995).  Based on this 
definition, it is determined that "arthralgia" is not a 
diagnosis of a disease.

Upon careful review of the evidence, the Board finds that 
since separation from service the veteran has had pain in the 
elbows, shoulders, and knees which has not been found by 
physicians to be related to any definite diagnosis.  

Service connection for pain in the elbows, shoulders, and 
knees as a result of undiagnosed illness, is thus 
established.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.


As to the veteran's claims for fatigue, mood swings, 
depression, and sleep disorder due to undiagnosed illness, 
the November 1999 VA examiner, following a through mental 
status examination related the veteran's fatigue, mood 
swings, irritability, sadness, excessive worry, depression 
and sleep disorder to his now service-connected adult 
adjustment disorder with anxiety and depression.  

Based on the evidence above, the Board finds that the 
symptomatology for which the veteran has complained has not 
resulted in a disability which can be said to be 
"undiagnosed."  The provisions of 38 C.F.R. § 3.317 only 
apply to undiagnosed illnesses; therefore, service connection 
for fatigue, mood swings, irritability, sadness, excessive 
worry, depression and sleep disorder due to his now service-
connected adult adjustment disorder with anxiety and 
depression precludes service connection for these symptoms as 
undiagnosed illnesses. 

Since there is, of record, medical evidence attributing the 
veteran's symptoms to a clinically-diagnosed disorder, the 
requirements for entitlement to service connection under 
38 C.F.R. § 3.317 must be denied.


ORDER

Entitlement to service connection for hypertension is denied.

Service connection for bilateral hearing loss is granted.

Entitlement to service connection for an adult adjustment 
disorder with anxiety and depression with manifestation 
including fatigue, mood swings, irritability, sadness, 
excessive worry and a sleep disorder is granted. 

Entitlement to service connection for fatigue, mood swings, 
irritability, sadness, excessive worry, depression and sleep 
disorder due to an undiagnosed illness is denied.  

Entitlement to service connection for joint pain of the 
knees, shoulders, and elbows, due to an undiagnosed illness 
is granted.  



			
           M. W. GREENSTREET                             
HOLLY MOEHLMANN
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
                                                RONALD R. 
BOSCH
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

